INDEX TO EXHIBITS Exhibit Number Exhibit No. 23Consent of Deloitte & Touche LLP 16 Exhibit No. 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-155543 on Form S-8 of our report dated June 24, 2009, relating to the financial statements and supplemental schedule of Progress Energy 401(k) Savings & Stock Ownership Plan, appearing in this Annual Report on Form 11-K of the Progress Energy 401(k) Savings & Stock Ownership Plan for the year ended December 31, 2008. /s/ Deloitte & Touche
